 1                                 UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Tracey L. Brown,                                          Case No.: 2:19-cv-02000-JAD-DJA

 4             Petitioner
                                                                 Second Amended Order
 5 v.                                                            Appointing Counsel and
                                                               Order Denying Pro Se Motion
 6 Attorney General of the State of Nevada, et                      to Amend Petition
   al.,
 7                                                                      [ECF No. 15]
          Respondents
 8

 9            On January 14, 2020, I granted Tracy Brown’s request to appoint counsel and appointed

10 the Federal Public Defender to represent petitioner. 1 A week later, the Federal Public Defender

11 filed a Notice of Conflict. 2

12            IT IS THEREFORE ORDERED that Mark Eibert is appointed to represent TRACEY

13 L. BROWN in these proceedings, nunc pro tunc to 1/27/2020, and the Federal Public Defender

14 is released as counsel. Mr. Eibert’s contact information appears below:

15            Mark Eibert
              P.O. Box 1126
16            Half Moon Bay, CA 94019

17            IT IS FURTHER ORDERED that Mark D. Eibert, a Criminal Justice Act panel attorney

18 for the United States District Court, District of Nevada, will represent petitioner in all future

19 proceedings in this court relating to this matter (including subsequent actions) and appeals

20 therefrom, pursuant to 18 U.S.C. § 3006A (a)(2)(B), until allowed to withdraw. Mark D. Eibert

21 must enter a notice of appearance by February 25, 2020.

22

23   1
         ECF No. 10.
     2
         ECF No. 13.
 1         IT IS FURTHER ORDERED that Mr. Eibert must meet with petitioner as soon as

 2 reasonably possible to: (a) review the procedures applicable in cases under 28 U.S.C. § 2254; (b)

 3 discuss and explore with petitioner, as fully as possible, the potential grounds for habeas corpus

 4 relief in petitioner's case; and (c) advise petitioner that all possible grounds for habeas corpus

 5 relief must be raised at this time and that the failure to do so will likely result in the omitted

 6 grounds being barred from future review under the rules regarding abuse of writ.

 7         IT IS FURTHER ORDERED that counsel for petitioner must file an amended petition

 8 for writ of habeas corpus by May 5, 2020, which must include all known grounds for relief

 9 (both exhausted and unexhausted). Because this order grants the ability to file a counseled

10 amended petition, petitioner’s pro se motion to amend petition [ECF No. 15] is DENIED as

11 moot.

12         IT IS FURTHER ORDERED that respondents must file a response to the petition within

13 90 days of service of the petition. Petitioner will then have 45 days from service of the answer,

14 motion to dismiss, or other response to file a reply or opposition. Any other motions will be

15 subject to the normal briefing schedule under the local rules.

16         Any response to the petition must comport with Habeas Rule 5. Additionally:

17     1. Any procedural defenses raised by respondents in this case must be raised together in a

18         single, consolidated motion to dismiss. In other words, the court does not wish to address

19         any procedural defenses raised herein either in seriatum fashion in multiple successive

20         motions to dismiss or embedded in the answer. Procedural defenses omitted from the

21         motion to dismiss will be subject to potential waiver.

22     2. Respondents must not file a response in this case that consolidates their procedural

23         defenses, if any, with their response on the merits, except under 28 U.S.C.



                                                      2
 1      § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If respondents do seek

 2      dismissal of unexhausted claims under § 2254(b)(2): (a) they must do so within the single

 3      motion to dismiss, not in the answer, and (b) they must specifically direct their argument

 4      to the standard for dismissal under § 2254(b)(2) set forth in Cassett v. Stewart, 406 F.3d

 5      614, 623–24 (9th Cir. 2005). In short, no procedural defenses, including exhaustion,

 6      should be included with the merits in an answer. All procedural defenses, including

 7      exhaustion, must instead be raised by motion to dismiss.

 8   3. In any answer filed on the merits, respondents must specifically cite to and address the

 9      applicable state-court written decision and state-court record materials, if any, regarding

10      each claim within the response as to that claim; and

11   4. Respondents must file a set of state court exhibits relevant to the response filed to the

12      petition. Those exhibits must be filed chronologically and be accompanied by a separate

13      index of exhibits identifying the exhibits by number. The CM/ECF attachments that are

14      filed must be identified by the number or numbers of the exhibits in the attachment. The

15      purpose of this provision is to allow the court and any reviewing court thereafter to

16      quickly determine from the face of the electronic docket sheet which numbered exhibits

17      are filed in which attachments. Respondents must send a hard copy of all pleadings and

18      indices of exhibits ONLY filed for this case to the Clerk of Court, 400 S. Virginia St.,

19      Reno, NV, 89501, directed to the attention of “Staff Attorney” on the outside of the

20      mailing address label.

21      Dated: February 5, 2020

22

23                                                         _________________________________
                                                           U.S. District Judge Jennifer A. Dorsey

                                                  3
